DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 5-8, 10-12, 14-17 and 19-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama et al. US 2005/0243057 hereinafter referred to as Sugiyama in view of Chiloyan et al. US 6,008,735 hereinafter referred to as Chiloyan.
	In regards to claim 1, Sugiyama teaches:
	“A non-transitory, computer-readable media having stored thereon a set of instructions wherein the set of instructions, when executed by a first controllable device controllable via use of a controlling device, cause the first controllable device to: use a received first data that functions to indicate at least a [name] of a second controllable device to cause a plurality of [device control information] to be identified” 
	Sugiyama Figure 1-4 and paragraph [0026] teaches a peripheral device control apparatus 100 and a remote controller 300 is a dedicated remote controller for the peripheral device control apparatus 100.  The remote control is a controlling device which controls the peripheral device control apparatus 100.  Sugiyama teaches in paragraph [0044] once the user manipulates any of the cursor keys 3031-3034 and a corresponding IR code is received via the infrared ray reception section 104, the information management section 1011 moves, in accordance with the received IR code, a cursor-indicated position on the peripheral device name listing displayed on the display section 102.
	Sugiyama does not explicitly teach:
	“brand” and “command code sets”	
Sugiyama does not explicitly use the terms “brand” and “command code sets” however these features merely represent different labels for similar features as taught by Sugiyama.  Regardless, Chiloyan teaches in Figures 3D-E, inter alia, identification of code sets using a TV Brand.  Chiloyan column 10 lines 30-35 teaches the remote control device selects from a database of code sets those code sets corresponding to the type and brand of device selected by the user.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Chiloyan to have included the features of “brand” and “command code sets” because a need exists for an automated set-up process for a remote control unit, thereby minimizing or eliminating the need for the user to use an instruction manual to manually identify the correct code set for a controllable device (Chiloyan col. 2 lines 15-20).
	“and use a received second data that functions to indicate a performance of a functional operation by the second controllable device to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned to the controlling device for configuring the controlling device to control functional operations of the second controllable device”
	However, it is known to provision a remote control device with additional code sets to control peripheral devices a plurality of peripheral devices and it is known in this process to perform a testing phase before the to be provisioned code set is applied.  Chiloyan teaches in the Abstract the user tests a command and provides feedback to the remote control unit regarding the results of such testing. When the testing of a command is successful, the remote control unit eliminates code sets containing a command format that is dissimilar to the format of the command that was successfully tested. By eliminating code sets from the group of code sets and testing other commands, the remote control unit eliminates all but one code set. The one remaining code set is identified as the best code set and is added to the remote control unit to allow the remote control unit to transmit signals to control operation of the controllable device.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Chiloyan to have included the features of "and use a second data that functions to indicate a performance of a functional operation by the second controllable device to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned for configuring the controlling device to control functional operations of the second controllable device" because a need exists for an automated set-up process for a remote control unit, thereby minimizing or eliminating the need for the user to use an instruction manual to manually identify the correct code set for a controllable device (Chiloyan col. 2 lines 15-20).
In regards to claim 2, Sugiyama/Chiloyan teach all the limitations of claim 1 and further teach:
	“wherein the received first data is received from the controlling device”
	Sugiyama Figure 1-4 and paragraph [0026] teaches a peripheral device control apparatus 100 and a remote controller 300 is a dedicated remote controller for the peripheral device control apparatus 100.  Sugiyama teaches in paragraph [0044] once the user manipulates any of the cursor keys 3031-3034 and a corresponding IR code is received via the infrared ray reception section 104.
	In regards to claim 3, Sugiyama/Chiloyan teach all the limitations of claim 1 and further teach:
	wherein the received first data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by the first controllable device in a display associated with first controllable device”
	Sugiyama teaches in paragraph [0044] once the user manipulates any of the cursor keys 3031-3034 and a corresponding IR code is received via the infrared ray reception section 104, the information management section 1011 moves, in accordance with the received IR code, a cursor-indicated position on the peripheral device name listing displayed on the display section 102.  
In regards to claim 5, Sugiyama/Chiloyan teach all the limitations of claim 3 and further teach:
“wherein the received … data comprises data indicative of a selection of one or more further menu options from a further interactive menu caused to be displayed by the first controllable device in the display associated with the first controllable device”
	Sugiyama teaches in paragraph [0044] the information management section 1011 downloads a listing of the names of the peripheral devices of which pieces of peripheral device control information are stored in the server 400, and displays the downloaded listing on the display section 102.  Sugiyama further teaches in paragraph [0044] By the user repeating such operations, the peripheral device control information pertaining to the group of peripheral devices 200, such as the amplifier, DVD device, CD device and tuner, can be stored into the IR database 1021.  The addition of further devices requires the addition of further interactive menus in which the user can select the appropriate device.
	Sugiyama does not explicitly teach:
“second [data]”
	The second data as disclosed appears to be related to the testing function of the command code sets.  Chiloyan teaches in the Abstract the user tests a command and provides feedback to the remote control unit regarding the results of such testing. When the testing of a command is successful, the remote control unit eliminates code sets containing a command format that is dissimilar to the format of the command that was successfully tested. By eliminating code sets from the group of code sets and testing other commands, the remote control unit eliminates all but one code set. The one remaining code set is identified as the best code set and is added to the remote control unit to allow the remote control unit to transmit signals to control operation of the controllable device.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Chiloyan to have included the features of “second [data]” because a need exists for an automated set-up process for a remote control unit, thereby minimizing or eliminating the need for the user to use an instruction manual to manually identify the correct code set for a controllable device (Chiloyan col. 2 lines 15-20).
	 In regards to claim 6, Sugiyama/Chiloyan teach all the limitations of claim 5 and further teach:
	“wherein the further interactive menu instructs a user to operate the controlling device to test whether the second controllable device performs the functional operation”
	Chiloyan Figures 3F-J.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Chiloyan to have included the features of “wherein the further interactive menu instructs a user to operate the controlling device to test whether the second controllable device performs the functional operation” because a need exists for an automated set-up process for a remote control unit, thereby minimizing or eliminating the need for the user to use an instruction manual to manually identify the correct code set for a controllable device (Chiloyan col. 2 lines 15-20).
	In regards to claim 7, Sugiyama/Chiloyan teach all the limitations of claim 1 and further teach:
	“[interactive menu] caused to be displayed by the first controllable device in a display associated with the first controllable device”
	Sugiyama teaches in paragraph [0044] the information management section 1011 downloads a listing of the names of the peripheral devices of which pieces of peripheral device control information are stored in the server 400, and displays the downloaded listing on the display section 102.  Sugiyama further teaches in paragraph [0044] By the user repeating such operations, the peripheral device control information pertaining to the group of peripheral devices 200, such as the amplifier, DVD device, CD device and tuner, can be stored into the IR database 1021.  
“wherein the received second data comprises data indicative of a selection of one or more menu options from an interactive menu …”
	Chiloyan Figures 3A-M.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Chiloyan to have included the features of “wherein the received second data comprises data indicative of a selection of one or more menu options from an interactive menu …” because a need exists for an automated set-up process for a remote control unit, thereby minimizing or eliminating the need for the user to use an instruction manual to manually identify the correct code set for a controllable device (Chiloyan col. 2 lines 15-20).	
	In regards to claim 8, Sugiyama/Chiloyan teach all the limitations of claim 7 and further teach:
	“wherein the interactive menu instructs a user to operate the controlling device to test whether the second controllable device performs the functional operation”
	Chiloyan teaches multiple controllable devices in Figure 1.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Chiloyan to have included the features of “wherein the interactive menu instructs a user to operate the controlling device to test whether the second controllable device performs the functional operation” because a need exists for an automated set-up process for a remote control unit, thereby minimizing or eliminating the need for the user to use an instruction manual to manually identify the correct code set for a controllable device (Chiloyan col. 2 lines 15-20).	
	In regards to claim 10, Sugiyama/Chiloyan teach all the limitations of claim 1 and claim 10 contains similar limitations.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 1.
In regards to claim 11, Sugiyama/Chiloyan teach all the limitations of claim 10 and claim 11 contains similar limitations as in claim 2.
In regards to claim 12, Sugiyama/Chiloyan teach all the limitations of claim 10 and claim 12 contains similar limitations as in claim 3.
In regards to claim 14, Sugiyama/Chiloyan teach all the limitations of claim 12 and claim 14 contains similar limitations as in claim 5.
	In regards to claim 15, Sugiyama/Chiloyan teach all the limitations of claim 14 and claim 15 contains similar limitations as in claim 6.
	In regards to claim 16, Sugiyama/Chiloyan teach all the limitations of claim 10 and claim 16 contains similar limitations as in claim 7.
	In regards to claim 17, Sugiyama/Chiloyan teach all the limitations of claim 16 and claim 17 contains similar limitations as in claim 8.
	In regards to claim 19, Sugiyama teaches:
	"A system, comprising: a first controllable device; and a controlling device"
Sugiyama Figure 1-4 and paragraph [0026] teaches a peripheral device control apparatus 100 and a remote controller 300 is a dedicated remote controller for the peripheral device control apparatus 100.  The remote control is a controlling device which controls the peripheral device control apparatus 100.
"wherein the first controllable device comprises: a first processing device; a receiver for receiving communications from the controlling device; and a first memory storing first instructions"
Sugiyama Figure 4 teaches the peripheral control apparatus 100.  The apparatus 100 includes a CPU 101, and infrared ray reception 100 and a storage 109. 
	"the first instructions, when executed by the first processing device, causing the first controllable device to use a first data that functions to indicate at least a [name] of a second controllable device to cause a plurality of [device control information] to be identified"
Sugiyama teaches in paragraph [0044] once the user manipulates any of the cursor keys 3031-3034 and a corresponding IR code is received via the infrared ray reception section 104, the information management section 1011 moves, in accordance with the received IR code, a cursor-indicated position on the peripheral device name listing displayed on the display section 102. 
	"and wherein the controlling device comprises: ... a first transmitter” 
Sugiyama teaches in paragraph [0026]  upon receipt of the IR code from the remote controller 300, the peripheral device control apparatus 100 generates a code for causing the desired peripheral device.  Therefore, the remote control transmits an IR code.
	"and ... causing the [peripheral device] to configure itself to use the one of the identified plurality of [device control information] caused to be selected by the first controllable device as the [device control information] to control functional operations of the second controllable device"
Sugiyama teaches in paragraph [0026] Upon receipt of the IR code from the remote controller 300, the peripheral device control apparatus 100 generates a code for causing the desired peripheral device (i.e., to-be-remote-controlled peripheral device) to perform the operation instructed by the received IR code, and then outputs the generated code, as a to-be-transmitted IR code, via an infrared ray generation section 120.
	Sugiyama does not explicitly teach:
	"brand" and "command code sets"  
Sugiyama does not explicitly use the terms “brand” and “command code sets” however these features merely represent different labels for similar features as taught by Sugiyama.  Regardless, Chiloyan teaches in Figures 3D-E, inter alia, identification of code sets using a TV Brand.  Chiloyan column 10 lines 30-35 teaches the remote control device selects from a database of code sets those code sets corresponding to the type and brand of device selected by the user.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Chiloyan to have included the features of "brand" and "command code sets"  because a need exists for an automated set-up process for a remote control unit, thereby minimizing or eliminating the need for the user to use an instruction manual to manually identify the correct code set for a controllable device (Chiloyan col. 2 lines 15-20).
	"and use a second data that functions to indicate a performance of a functional operation by the second controllable device to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned for configuring the controlling device to control functional operations of the second controllable device"
	However, it is known to provision a remote control device with additional code sets to control peripheral devices a plurality of peripheral devices and it is known in this process to perform a testing phase before the to be provisioned code set is applied.  Chiloyan teaches in the Abstract the user tests a command and provides feedback to the remote control unit regarding the results of such testing. When the testing of a command is successful, the remote control unit eliminates code sets containing a command format that is dissimilar to the format of the command that was successfully tested. By eliminating code sets from the group of code sets and testing other commands, the remote control unit eliminates all but one code set. The one remaining code set is identified as the best code set and is added to the remote control unit to allow the remote control unit to transmit signals to control operation of the controllable device.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Chiloyan to have included the features of "and use a second data that functions to indicate a performance of a functional operation by the second controllable device to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned for configuring the controlling device to control functional operations of the second controllable device" because a need exists for an automated set-up process for a remote control unit, thereby minimizing or eliminating the need for the user to use an instruction manual to manually identify the correct code set for a controllable device (Chiloyan col. 2 lines 15-20).
"a second processing device" and "a second memory storing second instructions, the second instructions, when executed by the second processing device" 
Chiloyan Figure 1 teaches the remote control unit comprises a processing unit 12 and a memory 14 which is comprised of a program module 15.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Chiloyan to have included the features of "a second processing device" and "a second memory storing second instructions, the second instructions, when executed by the second processing device" because a need exists for an automated set-up process for a remote control unit, thereby minimizing or eliminating the need for the user to use an instruction manual to manually identify the correct code set for a controllable device (Chiloyan col. 2 lines 15-20).
In regards to claim 20, Sugiyama/Chiloyan teach all the limitations of claim 19 and claim 20 contains similar limitations as in claim 2.
In regards to claim 21, Sugiyama/Chiloyan teach all the limitations of claim 19 and claim 21 contains similar limitations as in claim 2.
In regards to claim 22, Sugiyama/Chiloyan teach all the limitations of claim 19 and claim 22 contains similar limitations as in claim 3.
In regards to claim 23,  Sugiyama/Chiloyan teach all the limitations of claim 19 and further teach:
“wherein the controlling device comprises a plurality of input elements and wherein the instructions cause less than all of the plurality of input elements to be configured to use the one of the identified plurality of command code sets caused to be selected by the first controllable device”
This feature is implicitly understood by those of ordinary skill because it is readily understood that not all functions apply to all peripheral devices.  For example, playback functions may apply to a DVD or PVR however, not to a television.  Sugiyama Figures 6-7, inter alia, disclose the different commands for different devices.
Claim 4 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Chiloyan and further in view of Eigeldinger 4,998,292 hereinafter referred to as Eigeldinger.
In regards to claim 4, Sugiyama/Chiloyan teach all the limitations of claim 3 but do not explicitly teach:
“wherein the display associated with the first controllable device comprises a television”
The use of a television would be a readily understood implementation.  For example, Eigeldinger teaches in Figure 1 a TV as a first controllable device.  Specifically, in column 3 lines 60-65 Eigeldinger teaches when undertaking the initial programming or renewed programming of an appliance, a choice menu can be caused to be displayed on the screen of the television set by which the user is requested to select the appropriate remote control code by using.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama/Chiloyan in view of Eigeldinger to have included the features of “wherein the display associated with the first controllable device comprises a television” for the advantage that the appliance to be programmed, for example, the video recorder, is automatically programmed and no additional steps have to be taken and reduces the possibility of programming errors (Eigeldinger column 1 lines 45-50).
In regards to claim 13, Sugiyama/Chiloyan teach all the limitations of claim 12 and claim 13 contains similar limitations as in claim 4.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 4.
Claim 9 and 18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Chiloyan and further in view of Hayes US 2003/0141987 hereinafter referred to as Hayes.
In regards to claim 9, Sugiyama/Chiloyan teach all the limitations of claim 3 but do not explicitly teach:
“wherein at least one of the first data and the second data is received via use of an RF receiver of the first controllable device”
This would be considered a routine implementation.  Hayes teaches a system and method for setting up a remote control (title).  Hayes teaches in paragraph [0051] the concepts expressed may be applied to devices which communicate using radio frequency (RF), including but not limited to those supporting various emerging standards such as Bluetooth, HomeRF, IEE 802.11, etc.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama/Chiloyan in view of Hayes to have included the features of “wherein at least one of the first data and the second data is received via use of an RF receiver of the first controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
In regards to claim 18, Sugiyama/Chiloyan teach all the limitations of claim 10 and claim 18 contains similar limitations as in claim 9.
Claim s 24-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Chiloyan and further in view of Breen et al. US 2004/0078822 hereinafter referred to as Breen.
In regards to claim 24, Sugiyama/Chiloyan teach all the limitations of claim 19 and further teach:
“wherein the first controllable device comprises a second transmitter for transmitting communications to a display [of the peripheral control device] and the first data comprises data indicative of a selection of one or more menu options from an interactive menu …”
Sugiyama Figure 4 infrared ray generation 120 transmits commands to peripheral device.  Sugiyama paragraph [0044] the information management section 1011 downloads a listing of the names of the peripheral devices of which pieces of peripheral device control information are stored in the server 400, and displays the downloaded listing on the display section 102. Once the user manipulates any of the cursor keys 3031-3034 and a corresponding IR code is received via the infrared ray reception section 104, the information management section 1011 moves, in accordance with the received IR code, a cursor-indicated position on the peripheral device name listing displayed on the display section 102.
Sugiyama/Chiloyan do not explicitly teach:
“[interactive menu] caused to be displayed by use of the second transmitter in the display”
This is commonly known implementation.  For example, a set top box using a television to display various interactive menus under control of a remote control is the convention method used by cable television companies at the time the invention was effectively filed.  For example, Breen Figure 3 and paragraph [0084] teach once these scripts are downloaded on to the set top box 30, the viewer can have a selection guide, typical to a video-on demand (VOD) service, displayed by selecting a particular menu key on a remote control (not shown) or by tuning the television to a particular broadcast channel.  Therefore, the modification to use a television as the display in a home entertainment audiovisual system would be considered routine.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama/Chiloyan in view of Breen to have included the features of “[interactive menu] caused to be displayed by use of the second transmitter in the display” because cable television based video-on-demand systems typically provide a much more rudimentary interface that enables sequential control of the presentation of a program, such as pause, fast-forward, and rewind commands (Breen [0008]).
In regards to claim 25, Sugiyama/Chiloyan/Breen teach all the limitations of claim 24 and further teach:
“wherein the display associated with the first controllable device comprises a television”
Breen Figure 3.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama/Chiloyan in view of Breen to have included the features of “wherein the display associated with the first controllable device comprises a television” because cable television based video-on-demand systems typically provide a much more rudimentary interface that enables sequential control of the presentation of a program, such as pause, fast-forward, and rewind commands (Breen [0008]).
In regards to claim 26, Sugiyama/Chiloyan/Breen teach all the limitations of claim 24 and further teach:
“wherein the second data comprises data indicative of a selection of one or more further menu options from a further interactive menu caused to be displayed by use of the second transmitter in the display”
This is commonly known implementation.  For example, a set top box using a television to display various interactive menus under control of a remote control is the convention method used by cable television companies at the time the invention was effectively filed.  For example, Breen Figure 3 and paragraph [0084] teach once these scripts are downloaded on to the set top box 30, the viewer can have a selection guide, typical to a video-on demand (VOD) service, displayed by selecting a particular menu key on a remote control (not shown) or by tuning the television to a particular broadcast channel.  Therefore, the modification to use a television as the display in a home entertainment audiovisual system would be considered routine.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama/Chiloyan in view of Breen to have included the features of “wherein the second data comprises data indicative of a selection of one or more further menu options from a further interactive menu caused to be displayed by use of the second transmitter in the display” because cable television based video-on-demand systems typically provide a much more rudimentary interface that enables sequential control of the presentation of a program, such as pause, fast-forward, and rewind commands (Breen [0008]).
In regards to claim 27, Sugiyama/Chiloyan/Breen teach all the limitations of claim 26 and claim 27 contains limitations similar to claim 8.  Therefore, claim 27 is rejected for similar reasoning as applied to claim 8.
In regards to claim 28, Sugiyama/Chiloyan/Breen teach all the limitations of claim 24 and further teach:
“wherein the first controllable device comprises a second transmitter for transmitting communications to a display and the second data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by use of the second transmitter in the display”
This is commonly known implementation.  For example, a set top box using a television to display various interactive menus under control of a remote control is the convention method used by cable television companies at the time the invention was effectively filed.  For example, Breen Figure 3 and paragraph [0084] teach once these scripts are downloaded on to the set top box 30, the viewer can have a selection guide, typical to a video-on demand (VOD) service, displayed by selecting a particular menu key on a remote control (not shown) or by tuning the television to a particular broadcast channel.  Therefore, the modification to use a television as the display in a home entertainment audiovisual system would be considered routine.  Second data may be interpreted as a second key press on the interactive remote control.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama/Chiloyan in view of Breen to have included the features of “wherein the second data comprises data indicative of a selection of one or more further menu options from a further interactive menu caused to be displayed by use of the second transmitter in the display” because cable television based video-on-demand systems typically provide a much more rudimentary interface that enables sequential control of the presentation of a program, such as pause, fast-forward, and rewind commands (Breen [0008]).
In regards to claim 29, Sugiyama/Chiloyan/Breen teach all the limitations of claim 28 and further teach:
“wherein the interactive menu instructs a user to operate the controlling device to test whether the second controllable device performs the functional operation”
Chiloyan teaches multiple controllable devices in Figure 1.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Chiloyan to have included the features of “wherein the interactive menu instructs a user to operate the controlling device to test whether the second controllable device performs the functional operation” because a need exists for an automated set-up process for a remote control unit, thereby minimizing or eliminating the need for the user to use an instruction manual to manually identify the correct code set for a controllable device (Chiloyan col. 2 lines 15-20).	
In regards to claim 30, Sugiyama/Chiloyan teach all the limitations of claim 3 but do not explicitly teach:
“wherein the first transmitter comprises an RF transmitter”
This would be considered a routine implementation.  Hayes teaches a system and method for setting up a remote control (title).  Hayes teaches in paragraph [0051] the concepts expressed may be applied to devices which communicate using radio frequency (RF), including but not limited to those supporting various emerging standards such as Bluetooth, HomeRF, IEE 802.11, etc.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama/Chiloyan in view of Hayes to have included the features of “wherein at least one of the first data and the second data is received via use of an RF receiver of the first controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
The Examiner is of the opinion that all the claimed functionality is known from the prior art.  At most, Applicant's claimed invention is principally the same as Sugiyama except that Sugiyama uses a peripheral device controller 100 to perform operations that are split into the claimed "first controllable device" and "controlling device".  
For clarification, Applicant's "first controllable device" has the function of receiving data from the controlling device for configuring secondary devices.  Sugiyama's peripheral control device 100 performs this operation as well.  Applicant's "controlling device" has the features of being provisioned with remote control codes.  Sugiyama's peripheral controlling device 100 is also provisioned with codes.  The only difference that the Examiner sees is that the instant invention has split the known functionality of the peripheral control device 100 between two different known components. 
Therefore it is known to use a controlling device to control a first controllable device and use that first controllable device to set up secondary controllable devices (known from Sugiyama) as well as provisioning multiple IR code sets for secondary controllable devices to a controlling device (known from Chiloyan).  At best this represents nothing more than a combination of prior art elements according to known methods.  Furthermore, the predictable result is a peripheral device being controlled from the push of a remote controller by a user.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Applicant argues that the proposed modification of Sugiyama in view of Chiloyan would impermissibly change the operation of Sugiyama.  The Examiner does not agree.  The modification would merely provide the extra step provisioning of the codes to the remote control.  This would not prevent the remote control from controlling the peripheral device apparatus 100.  At most it would provide for a redundant place to store the data or more flexibility to control a device in another room that may be wired to the peripheral device controller 100. The Examiner fails to see how a redundant storage of the codes changes the principle of operation.
Applicant argues that the controlling device in Sugiyama is a dedicated remote controller meant only to control the peripheral control apparatus.  The Examiner is not persuaded for a number of reasons.  The most obvious is seen in Figure 3 where functions such as "PLAY" and "Mute" etc. are controls on the remote control.  The peripheral control apparatus 100 is not a player or a display that can be muted.  Why would a dedicated remote control for a device that is not a player or a display have these functions?  It is clear they have these functions to control other peripheral devices.  The fact that the peripheral control device acts as an intermediary does not change that fact that a user presses a button on the remote control to control the peripheral devices.  Therefore, the remote control is a controlling device in every sense of the word.
Applicant argues that the obviousness rational to combine "“minimize or eliminate the need for the user to use an instruction manual to manually identify the correct code set for a controllable device” is not needed in Sugiyama.  However, Sugiyama actually does teach in paragraph [0060] text data of instruction manuals of the remote controllers for the peripheral devices are included in the peripheral device control information.  The motivation of not needing instruction manuals may therefore be desirable according to Chiloyan.  The Examiner does not see an issue with this motivation.
Applicant further argues that Chiloyan does not teach "a first controllable device .... use a received second data that functions to indicate a performance of a functional operation by the second controllable device to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned to the controlling device for configuring the controlling device to control functional operations of the second controllable device" as claimed.  However, The examiner has used Sugiyama to teach the first controllable device.  Therefore, this argument is moot.  Chiloyan is used to teach that it is known to "and use a received second data that functions to indicate a performance of a functional operation by the second controllable device to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned to the controlling device for configuring the controlling device to control functional operations of the second controllable device" as claimed.  Therefore, the argument is merely arguing the fact that the examiner has used more than one reference to teach the claimed limitations.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422